not certified under NRCP 54(b), the default judgment is not a final
                     appealable judgment. Accordingly, as no final judgment has been entered
                     below, we lack jurisdiction and we
                                 ORDER this appeal DISMISSED.




                                                          Paitraguirre


                                                                                   J.
                                                          Douglas


                                                                    Ckszt
                                                          Cherry



                     cc: Hon. Kathleen E. Delaney, District Judge
                          Philip Aurbach, Settlement Judge
                          Warm Springs Law Group
                          Glen Lerner Injury Attorneys
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    4E199